1 Reported in 281 N.W. 290.
It appearing from the files and records of this court that the petition and accusation herein were duly served upon the respondent, John Temple, personally in St. Cloud, Minnesota, on August 12, 1938, and that he has failed to plead thereto or file an answer to the accusation with the clerk of this court, it is ordered that judgment be entered striking the name of respondent from the roll of attorneys and disbarring him from practicing as an attorney in the courts of this state.